10 N.Y.3d 928 (2008)
In the Matter of ANDREA O'CONNOR, Appellant,
v.
BOARD OF EDUCATION OF CITY SCHOOL DISTRICT OF CITY OF NIAGARA FALLS, Respondent.
In the Matter of DAWN SMITH-De LUCA, Appellant,
v.
BOARD OF EDUCATION OF CITY SCHOOL DISTRICT OF CITY OF NIAGARA FALLS, Respondent.
Court of Appeals of the State of New York.
Submitted April 21, 2008.
Decided June 26, 2008.
Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the proceedings within the meaning of the Constitution.